Citation Nr: 1521431	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  05-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right foot disability claimed as secondary to an in-service shrapnel injury.

2. Entitlement to service connection for a right knee disability claimed as secondary to an in-service shrapnel injury. 

3. Entitlement to service connection for a left leg disability claimed as secondary to an in-service shrapnel injury. 

4. Entitlement to service connection for a low back disability claimed as secondary to an in-service shrapnel injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran had a hearing before the Board in November 2009 and the transcript is of record.

These claims were most recently remanded by the Board in March 2014.  Review of the resulting development, including a new VA examination, reveals that there was at least substantial compliance with the remand directives, as the examination report provides opinions concerning the Veteran's claimed residual injuries from in-service shrapnel wounds which are supported by detailed rationales.  Thus, the Board is proceeding with its adjudication of the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran has competently alleged that he received several shrapnel injuries to his right knee, left leg, right foot, and back while on active duty service in Vietnam.  

2. There is no objective evidence of chronic residual injuries stemming from these in-service shrapnel wounds contained in the service treatment records.

3. He currently suffers from degenerative disabilities of his right knee, left leg, right foot, and lower back, in addition to mild pes planus of the right foot.  The record also indicates he suffers from gout, peripheral neuropathy, and a superficial surgical scar on his right knee.  

4. The preponderance of the evidence is against a link between his current disabilities of his right foot, right knee, left leg, and lower back and his active duty service.  


CONCLUSIONS OF LAW

1. The criteria are not met for entitlement to service connection for a right foot disability as secondary to an in-service shrapnel injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria are not met for entitlement to service connection for a right knee disability as secondary to an in-service shrapnel injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3. The criteria are not met for entitlement to service connection for a left leg disability as secondary to an in-service shrapnel injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4. The criteria are not met for entitlement to service connection for a lower back disability as secondary to an in-service shrapnel injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in January 2004 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists, and if there was such an error, there the RO issued a Statement of the Case and multiple Supplemental Statements of the Case that would serve to correct it, as they contain the relevant laws and regulations pertaining to the Veteran's claims.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records. Records were also obtained from the Social Security Administration (SSA). Additionally, the Veteran was given VA examinations to assess the etiology of his claimed injuries stemming from in-service shrapnel wounds.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the recent November 2014 opinion is wholly adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record and provided an explanatory rationale for the opinion generated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to this claim has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Service Connection

The Veteran alleges that he suffers from right foot, right knee, left leg, and back disabilities as a result of in-service shrapnel wounds he incurred in Vietnam.  He claims that while at Khe Sanh he was subjected to rocket and mortar fire which caused the injuries.  He testified that a corpsman treated him immediately and sent him back into battle.  He also testified that he self-treated the residuals of these wounds over the years, as well as that it was his belief that they led to various degenerative disabilities of his legs and back.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Additionally, presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions subject to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Degenerative arthritis is considered to be chronic; however, none of the Veteran's degenerative conditions became at least 10 percent disabling within one year after service; instead, the evidence shows they were diagnosed roughly 29 years after discharge.  Thus the general presumptive service connection is not applicable here.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no objective confirmation that the Veteran ever received in-service shrapnel injuries as he alleges.  He is not in receipt of a Purple Heart medal or any other award indicative of in-service combat injuries.  His personnel records confirm combat exposure, but service treatment records are silent as to any indication of shrapnel injury.  Post-service medical records, to include countless x-rays and MRIs do not indicate any objective evidence of retained foreign material in the Veteran's right foot, right knee, left leg or low back.  While the Veteran's reported history of Vietnam shrapnel injuries is occasionally noted within private and VA medical records, no medical professional has ever indicated the Veteran's current disabilities are related to the claimed shrapnel injuries.

However, the personnel records do confirm he was in various battles in Vietnam against hostile forces and is currently service-connected for PTSD related to his combat exposure.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, there must be the evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In other words, given the nature of the Veteran's service, the Board concedes the Veteran was in hostile combat and had opportunity to sustain shrapnel injuries.  The evidence must still establish by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The Veteran has documented current disabilities of his back, left leg, right knee, and right foot.  There are private treatment records from the Mayo Clinic in Jacksonville, including a radiology report summary showing that his right knee exhibited early degenerative symptoms in September 1997, that his lumbar spine exhibiting spurring in October 1997, that he had a fracture of his right fifth metatarsal with midfoot degenerative changes in December 1997, and that he had severe joint space narrowing and a cystic lesion in his right knee in March 1998.  There is a September 1997 letter from his physician at the Mayo Clinic stating that he had moderately severe medial compartment osteoarthritis of the right knee, minimal arthritis of the left knee, and degenerative disc disease of the lumbar spine.  There is a July 2000 letter from a physician with the Florida Occupational Medicine Services that diagnosis the Veteran's left knee with degenerative arthritis.  The Veteran received various treatments for all of these conditions since this time, which the Board has thoroughly reviewed.  It will not discuss each record in detail however, because even though it has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to a nexus between his alleged in-service shrapnel wounds and his current disabilities. The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran underwent a VA examination in May 2010.  The examiner noted the Veteran's reported shrapnel wound injuries to the lower back, right knee, right foot, and left leg.  Specifically regarding the back, the Veteran stated that he began noticing pain in 1969 but initially ignored it.  He reported that in the past six to seven years, his lower back pain had worsened and consistently radiated to his hip area.  The examiner stated that an April 2010 MRI showed disc bulge and arthritic changes at the L3 through L5 levels.  An x-ray showed multilevel disc deterioration and spurring.

Regarding the Veteran's right knee, he stated that he noticed pain and a giving away sensation with weakness since 1969.  He stated that in 1985, VA x-rays showed loss of cartilage and meniscus.  The examiner stated he found records from March 1998 concerning arthroscopic and meniscectomy surgery.  He then noted the Veteran's 2005 diagnosis of severe osteoarthritis and eventual total knee replacement, which occurred in August 2005.  Upon examination, there was a healed anterior longitudinal scar that was 11 inches long, superficial, and without erythema, discharge, or keloid formation. An x-ray taken showed a right knee prosthesis with no complication. 

Regarding the Veteran's left leg, he reported receiving shrapnel on the medial side of his left knee, as well as the upper left leg.  He stated that all of the shrapnel had been removed, but that he had recently began experiencing increased symptoms which he attributed to the old shrapnel wounds.  He stated the symptoms had gotten worse over the past six or seven years.  The examiner noted that in January 2008, he was diagnosed with early osteoarthritic changes in his left knee.  X-rays of the left knee showed spurring, arterial calcification, and mild narrowing of the lateral and patellofemoral relations, with an impression of arthritic changes.  

Regarding the Veteran's right foot, he reported receiving shrapnel to the bottom, which was removed and the wound eventually healed.  He stated that he believed a callus formed in that area, as well as a small cyst which recurred three times a year.  X-ray images showed advanced arthritic changes, hypertrophic spurring, and arterial calcification.  There was also a bilateral flat foot deformity.  

The examiner then listed his final diagnoses and conclusions.  For the spine, he diagnosed lumbosacral spine degenerative disc disease with arthritic changes.  The examiner stated that the symptoms started several years after discharge and that he did not seek medical attention for anything back related until years after first noticing his symptoms.  Therefore, he concluded that this disability was not related to or caused by an injury sustained while in-service.  For the right knee, the examiner diagnosed osteoarthritis status post total knee replacement in 2005.  He stated that he did not see any complaints documented prior to this procedure.  As his complaints started several years after discharge, the examiner concluded that this current disability was not related to an in-service injury.  For the left leg, the examiner diagnosed osteoarthritis of the left knee.  Similarly, because his symptoms started many years after his discharge, the examiner concluded that this disability was not related to an in-service injury.  For his right foot, the examiner stated that there were no residuals of an injury and it was asymptomatic; there was only an incidental finding of bilateral pes planus.  

As stated above, he underwent another VA examination in November 2014.  The examiner indicated that the claims file was reviewed.  He then provided a summary of the Veteran's contentions, specifically that while working as a radio operator in Khe Sanh, Vietnam, he received shrapnel injuries.  The Veteran stated that all of the superficial shrapnel pieces were removed at the battalion aid station without anesthesia or medical evacuation.  He then stated that he had no problems until the 1990s, at which point he began experiencing musculoskeletal pain and that "pins and needles sensation" in his feet.  

The examiner then stated that the Veteran had a history of gouty arthritis and osteoarthritis involving multiple joints as evidence by x-rays of record and a total right knee arthroplasty in 2005.  He then detailed the Veteran's various pain symptoms in his foot, knee, back, and legs.  It was the examiner's medical conclusion that:

while the [V]eteran does have medical conditions [such as] osteoarthritis, gouty arthritis, peripheral neuropathy and pes planus that cause symptoms in his feet, knees, legs, and low back[,] he does not have a disability of the right foot (including pes planus), right knee[,] left leg, and low back, which is causally related to military service shrapnel wounds.  

The examiner continued that, presuming that the Veteran did incur such wounds as he described, they were superficial and could not be casually associated with degenerative/osteo arthritis, gouty arthritis, or peripheral neuropathy, all of which had their onset many years after separation.  

After a review of all pieces of relevant evidence, the Board must deny the Veteran's claims for service connection for right foot, right knee, left leg, and lower spine disabilities as resulting from in-service shrapnel wounds.  The preponderance of the evidence is against a finding that he suffered any chronic residuals attributable to those wounds, which he reported were treated briefly after their occurrence.  His STRs do not document any chronic residuals and he did not begin seeking medical attention for any disability of these body parts until the late 1990s, approximately 29 years after separation.  While the Veteran is afforded relaxed evidentiary standards because he served in combat, there still must be medical evidence establishing that a current disability is related to an in-service injury.  Here, the two VA opinions of record were against finding such relationship.  Taken together, the Board finds the VA examination reports competent and credible, as they consider the Veteran's entire relevant medical history, both as he reported and as documented by the claims file and provide rationales for the opinions generated.  The May 2010 examiner found that the passage of time between the Veteran's current symptomology and the alleged shrapnel wounds was too great to establish a nexus.  The November 2014 examiner opined that based on the medical evidence of record, the in-service shrapnel wounds could only have been superficial and therefore could not be related to the Veteran's current degenerative conditions and pes planus.  As such, the Board places great weight on these opinions.

The Veteran, as a layperson, is not competent to provide a link between his current disabilities and in-service shrapnel wounds.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus where witnesses did not possess special training or expertise needed to establish medical causation).  The question of whether shrapnel, which was removed, could lead to a degenerative condition, osteoarthritis, pes planus, peripheral neuropathy, or other complex disabilities is a scientific determination that requires medical expertise rather than lay testimony.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Additionally, the VA examiners did not find scars that were associated with shrapnel wounds on the Veteran's body.  It is noted that the Veteran has not consistently reported continuity of symptomatology and the contemporaneous record shows no continuity extending back to service. Further, as discussed, there has not been any medical opinion that relates the Veteran's right foot, right knee, left leg or low back disabilities to service.

As the only competent medical opinions of record are against the establishment of a nexus between any combat related shrapnel wounds to current disabilities of the right foot, right knee, left leg, or lower back, the preponderance of the evidence is against these claims.  As such, the benefit-of-the-doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a right foot disability claimed as secondary to an in-service shrapnel injury is denied. 

Entitlement to service connection for a right knee disability claimed as secondary to an in-service shrapnel injury is denied.

Entitlement to service connection for a left leg disability claimed as secondary to an in-service shrapnel injury is denied.

Entitlement to service connection for a low back disability claimed as secondary to an in-service shrapnel injury is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


